ORDER ON OBJECTIONS TO MAGISTRATE JUDGE’S ORDERS
MATSCH, District Judge.
Pursuant to the hearing held today on the plaintiffs objections to the orders of Magistrate Judge Shaffer, dated May 4, 2001, and entered on the record on May 7, 2001, and for the reasons stated by the court at the hearing, it is
ORDERED that the Magistrate Judge’s orders resulted from an error of law in denying the existence of a physician-patient privilege. The privilege is recognized and the scope of the privilege is identical with C.R.S. § 13 — 90—107(l)(d). The privilege has been waived for the claims in this case. Under the circumstances of this case, the inquiry of plaintiffs physicians will be limited to the taking of their depositions and the plaintiff shall execute medical releases to permit such depositions.